DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Amendment
Applicant’s amendments and addition to the claims submitted 10/31/2022 have been acknowledged. Presently claims 1 and 3-16 remain pending.

Claim Objections
Claim 9 is objected to because of the following informalities:  the limitation “a distal portion of flexible elongate member” should be amended to read “a distal portion of a flexible elongate member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 3-5, the claims are dependent upon claim 2, which has been canceled. As such for examination purposes, the claims will be considered to be dependent upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  et al., (WO2017167883A1), (hereinafter “Saroha”).

	Regarding claim 10, Saroha teaches an ultrasound imaging assembly, comprising:
	a support member ([0091] an inner proximal member can extend through lumens 1036A and 1036B, which would be able to provide support to the support members 1030A/B and the flex circuit 214);
	a base substrate different from the support member and comprising a plurality of base substrate portions (fig. 15 [0088] support member 1030 A and B);
	a flexible substrate wrapped around and secured to the support member ([0113] the flex circuit can be coupled to the inner proximal member via an adhesive), wherein the flexible substrate comprises a plurality of flexible substrate portions(fig. 15 [0088] flex circuit 214),
 a transducer array disposed on the flexible substrate(fig. 15 [0046] transducer 212 is disposed on flex circuit 214); and 
a plurality of control circuits disposed on the flexible substrate (fig. 15 [0041] circuit controller chips 206B are disposed on the flex circuit 214), 
wherein a first subset of the plurality of flexible substrate portions cover a first subset of the plurality of base substrate portions (see annotated fig. 15 below, “FS” = flexible substrate portion, “BS” = Base substrate portions), 
wherein a second subset of the plurality of base substrate portions are not covered by the flexible substrate (see annotated fig. 15 below, second subset is not covered by flex circuit 214), and 
wherein a second subset of the plurality of flexible substrate portions are not backed by the base substrate (see annotated fig. 15 below).

    PNG
    media_image1.png
    480
    741
    media_image1.png
    Greyscale


Regarding claim 11, Saroha further teaches the assembly of claim 10, wherein the transducer array is disposed on a flexible substrate portion of the first subset of the plurality of flexible substrate portions (see annotated fig. 15 above, transducers 212 are in the first subset of the flexible substrate).

Regarding claim 12, Saroha further teaches the assembly of claim 10, wherein the plurality of control circuits is disposed on the first subset of the plurality of flexible substrate portions (see annotated fig. 15 above, control circuits 206B are in the first subset of the flexible substrate).

Regarding claim 13, Saroha further teaches the assembly of claim 10, wherein  the assembly further comprises
 a proximal region (fig. 15 [0091] controller region 208 is proximal), a distal region (fig. 15 [0091] the transducer region 204 is distal ), and a central region between the proximal region and the distal region (fig. 15 [0091] transition region 210), 
wherein the plurality of base substrate portions are located at the proximal region, the distal region, and the central region (see annotated fig. 15 above, there are base substrate portions in all regions.).

Regarding claim 15, Saroha further teaches the assembly of claim 10, wherein further comprising a proximal region, a distal region, and a central region between the proximal region and the distal region (see annotated fig. 15 below), 
wherein the second subset of the plurality of flexible substrate portions are located: 
between the proximal region and the central region (see annotated fig. 15 below, the second subset of the flexible substrate extends from the proximal region to the central region); 
between the distal region and the central region(see annotated fig. 15 below, the second subset of the flexible substrate extends from the distal region to the central region).

    PNG
    media_image2.png
    480
    741
    media_image2.png
    Greyscale


Regarding claim 16, Saroha further teaches the assembly of claim 10, wherein the proximal region of the flexible substrate comprises a conductor interface for electrical connection between the ultrasound imaging assembly and a processing system ([0052] flex circuit 214 can include conductor interface 220 and extends from the proximal portion and connect to cables such as cable 114).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saroha as applied to claim 10 in view of Nix (US6283921B1) (hereinafter “Nix”).

Regarding claim 1, Saroha teaches the assembly of claim 10, but is silent wherein the flexible substrate comprises a proximal region, a distal region, a plurality of strips in a central region stretching between and secured at their respective ends to the proximal and distal regions, wherein each of the plurality of strips comprises a control circuit of the plurality of control circuits, wherein the distal region of the flexible substrate comprises the transducer array.
However in the same ultrasound catheter field of endeavor, Nix teaches the flexible substrate (col. 6 line 1 “flexible polyimide substrate 2”) comprising a proximal region, a distal region (see annotated fig. 9 below for proximal and distal regions), a plurality of strips in a central region stretching between and secured at their respective ends to the proximal and distal regions (see annotated fig. 9 below, the #22 cutouts would make strips, and they stretch from the proximal to distal ends), 
wherein each of the plurality of strips comprises a control circuit of the plurality of control circuits (fig. 12 each strip holds a #4 multiplexer ); 
wherein the distal region of the flexible substrate comprises a transducer array (fig. 9 #3 transducer array).

    PNG
    media_image3.png
    449
    856
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the formation of strips of Nix to the imaging assembly of Saroha, as this would make the substrate easier to form into a cylinder (See Nix col 6 line 14).

Regarding claim 4, Saroha as modified by Nix teaches the imaging assembly of claim 1, but is silent regarding wherein the distal region of the flexible substrate is cylindrical in shape when wrapped around the support member.
However in the same ultrasound catheter field of endeavor, Nix teaches wherein the distal region of the flexible substrate is cylindrical in shape when wrapped around the support member (fig. 9 the #2 flexible substrate is cylindrical and is wrapped around the #24 hollow tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply cylindrical shape of Nix to the imaging assembly of Saroha, as this would make the substrate easier to form into a cylinder (See Nix col 6 line 14).

Regarding claim 7, Saroha teaches the imaging assembly of claim 10, but is silent regarding an ultrasound imaging device comprising a flexible elongate member configured to be inserted into a body lumen of a patient, wherein the ultrasound imaging assembly according to claim.
 	However in the same ultrasound catheter field of endeavor, Nix teaches an ultrasound imaging device comprising a flexible elongate member configured to be inserted into a body lumen of a patient (col. 1 line 5-6 “The present invention relates to ultrasonic visualization and catheters therefor.” Col. 5 line 41-43 “The assembly is completed by the use of a soft tip 18 that enables a smooth entry into the coronary arteries to be made.”), wherein the ultrasound imaging assembly according to claim 10 (see claim 10 rejection above) is disposed at the distal portion of the flexible elongate member (see Abstract  “a guidewire (8) catheter having an ultrasonic transducer array mounted on its distal end”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the imaging assembly of Saroha with the flexible elongate member configured to be inserted into a body lumen of Nix, as both inventions relate to ultrasound catheters with flexible substrates with transducers and control circuits, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such a combination, and the results of the imaging assembly of Saroha being applied to an imaging device configured to be inserted into a body lumen are reasonably predictable.

Regarding claim 9, Saroha teaches the ultrasound imaging assembly of claim 10, but is silent regarding a method of manufacturing comprising: coupling the ultrasound imaging assembly to a distal portion of the flexible elongate member 
However in the same ultrasound catheter field of endeavor, Nix teaches a method of manufacturing comprising: coupling the ultrasound imaging assembly (fig. 9 transducer array 3) to a distal portion of the flexible elongate member (fig. 9; Abstract a guide wire catheter has an ultrasonic transducer array mounted on its distal end, )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the flexible substrate of Saroha with the wrapping of the flexible substrate around a support member of Nix, as both inventions relate to ultrasound catheters with a flexible substrate configured for wrapping, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such a combination, and the results of flexible substrate of Saroha being wrapped around a support member are reasonably predictable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saroha as modified by Nix as applied to claim 1, and in further view of Hossack et al., (US6712767), (hereinafter “Hossack”).

Regarding claim 3, Saroha as modified by Nix and Hossack teaches the imaging assembly of claim 1, but is silent regarding the distal portion comprises a spool configured to receive the transducer array. 
However in the same ultrasound transducer field of endeavor, Nix teaches the distal portion comprises a spool configured to receive the transducer array (fig. 9 the distal end is cylindrical, making it a spool since it can be wrapped or wound with transducers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the imaging assembly of Saroha as modified by Nix and Hossack with the spool of transducers of Nix, as both inventions relate to ultrasound catheters with transducers and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to make such a combination, and the results of Saroha as modified by Nix and Hossack incorporating a cylindrical shape to house the transducer array are reasonably predictable.
However Saroha as modified by Nix and Hossack is silent regarding the distal portion of the support member.
In the same ultrasound catheter field of invention, Hossack teaches the distal portion of the support member (fig. 7, the support lumen is cylindrical, making it a spool since it can be wrapped or wound with the #16 transducers; col 7 line 65-67 “an ultrasound transducer module may be constructed. For example, a flex circuit may be wrapped around a suitable support structure.”). 
It would have been obvious to one of ordinary skill in the art at the time to substitute the location of the transducer and the structure it is wrapped around of Saroha as modified by Nix with the placement of transducers onto the support structure of Hossack, as the substitution of the would yield predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the transducer on the support structure are reasonably predictable.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saroha as modified by Nix as applied to claim 1, and in further view of Corl (US20140187960A1), (hereinafter “Corl”).

	Regarding claim 5, Saroha as modified by Nix teaches the imaging assembly of claim 2, wherein the support member comprises a central region (see annotated fig. 9 above), which receives the plurality of strips of the central region of the flexible substrate when the flexible substrate is wrapped around the support member (see annotated fig. 9 above. The flexible substrate with the plurality of strips is wrapped around the support member).
	However Saroha as modified by Nix is silent regarding a central region with a polygonal shaped cross-section.
	In the same ultrasound field of endeavor, Corl teaches a central region with a polygonal shaped cross section (fig. 9 #900 transition zone has a polygonal cross section).
	It would have been obvious to one of ordinary skill in the art at the time to combine the assembly of Saroha as modified by Nix with the polygonal region of Corl, as the multiple edges would allow for more transducer control circuits, which would accommodate a shorter transition zone, thereby increasing the agility of the catheter and allowing the assembly to maneuver through more complex vascular branches while producing less discomfort of the patient (see Corl [0093]-[0094]).

Regarding claim 8, Saroha as modified by Nix teaches the ultrasound imaging device of claim 7, and an ultrasound imaging system comprising the ultrasound imaging device according to claim 7 (see claim 7 rejection above).
However Saroha as modified by Nix is silent regarding a patient interface module, a processing system, and a monitor.
In the same IVUS field of endeavor, Corl teaches a patient interface module, a processing system, and a monitor (fig.  1 #104 PIM, #106 IVUS console (or processing system), #108 monitor).
It would have been obvious to one of ordinary skill in the art at the time to combine the imaging assembly of Saroha as modified by Nix with the system of Corl in order to yield predictable results. One skilled in the art would be able to carry out this combination, and the results of PIM, processing system, and monitor are reasonably predictable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saroha as applied to claim 10, and in further view Dekker, (WO2015135784A2), (hereinafter “Dekker”).

Regarding claim 6, Saroha further teaches the assembly of claim 10, teaches the imaging assembly of claim 1, wherein the flexible substrate comprises a polyimide ([0050] flex circuit is a flexible polyimide).
Saroha fails to explicitly disclose the base substrate comprises silicon.
However in the same IVUS field of endeavor, Dekker teaches wherein the base substrate comprises silicon (page 8 lines 5-8 “Figure 3 shows a sectional view of an ultrasound transducer assembly 10 formed by an IC process in a silicon substrate. The transducer assembly 10 comprises different silicon substrate elements 30, which may form the transducer elements 14 including electrical circuits for electrically connecting the transducer elements 14.”).
	It would have been obvious to one of ordinary skill in the art at the time to modify the substrate of Saroha with the silicon substrates of Dekker, as the overall reliability of the ultrasound transducer assembly can be improved, and the technical effort for a precise manufacturing can be reduced (see Dekker page 4 lines 3-5).

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. 
Applicant has argued that Saroha does not disclose or suggest a support member that is different than the base substrate. Examiner disagrees, as paragraphs [0091] and [0113] of Saroha describe an inner proximal member that may be attached to the flex circuit and support members, and would therefore provide support to the catheter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793